DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR1.142 (b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/04/2022. The traversal is on the ground(s) that no undue burden exists on examining the claims together because the species are closely related to each other. This is not found persuasive because the species were shown to be distinct for the reasons given in the Restriction Requirement mailed on 02/04/2020 and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the time interval" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20140097832) in view of Wright (US 4802218) and in further view of Ritorto (US 20120143759).
With respect to claim 1 Lee discloses: 
receiving, by a virtual card number generation module, a virtual card number provision request depending on activation of a smart card of a user (See Abstract Page 3 and 4); 
 generating, by the virtual card number generation module, a virtual card number (See Abstract Page 3 and 4); 
transmitting, by the virtual card number generation module, the virtual card number to the smart card (See Abstract Page 3 and 4)
wherein the virtual card number generation module is included in an application installed in a mobile terminal (See Abstract Page 3 and 4)
Lee does not explicitly disclose: synchronizing, by the virtual card number generation module, time of an encryption algorithm with the smart card; wherein the virtual card number is generated for each unit count by means of a virtual card number generating function; the virtual card number as an encryption code based on the synchronized encryption algorithm; mobile terminal includes the same virtual card number generating function as a virtual card number generating function included in a virtual card number verification server, and wherein the unit count is set to a specific time interval and is changed as the time interval elapses.
Wright discloses:
synchronizing, by the virtual card number generation module, time of an encryption algorithm with the smart card; the virtual card number (i.e. data) as an encryption code based on the synchronized encryption algorithm (See column 3 lines 37-60). Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to modify the Lee reference with Wright reference in order to provide secure data transmission. 
Lee in view of Wright does not explicitly disclose: wherein the virtual card number is generated for each unit count by means of a virtual card number generating function; mobile terminal includes the same virtual card number generating function as a virtual card number generating function included in a virtual card number verification server, and wherein the unit count is set to a specific time interval and is changed as the time interval elapses.
 Ritorto discloses: wherein the virtual card number is generated for each unit count by means of a virtual card number generating function; mobile terminal includes the same virtual card number generating function as a virtual card number generating function included in a virtual card number verification server, and wherein the unit count is set to a specific time interval and is changed as the time interval elapses (See abstract, paragraph 0009, 0011). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the combination of Lee and Wright references with Ritorto reference in order to securely make purchases at local businesses and online businesses (See Ritorto paragraph 0004).

With respect to claim 2, Lee in view of Wright and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: generating, by the virtual card number generation module, a plurality of detailed codes by means of a plurality of detailed code generating functions; and  44combining, by the virtual card number generation module, the plurality of detailed codes by means of a detailed code combining function to generate the combined detailed code as the virtual card number, wherein the detailed code generating functions and the detailed code combining function are included in the virtual card number generating function (See paragraphs 0105) With respect to “wherein the plurality of detailed codes include a first code for setting a start point of search of a storage location and a second code for setting a search path from the start point to the storage location depending on a specific search method” this is nonfunctional descriptive material as it only describes the data that is contained in the detailed codes, while the data contained in the detailed codes is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 3, Lee in view of Wright and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: wherein the encryption algorithm is matched with an encryption rule time window (See paragraph 0104-0107). Lee in view of Wright and in further view of Ritorto does not explicitly disclose where the time window is every hour. However, the time window can be any time such as an hour, few minutes, a minute, seconds, 12 hours, 24 hours a day etc. Therefore, it would have been obvious to one of the ordinary skills to use any time window to yield a predictable result.

With respect to claim 4, Lee in view of Wright and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: generating, by the virtual card number generation module, a virtual security code, using a virtual security code generating function, wherein the virtual security code is a one-time code generated using a time value and a card security code of an actual card number, and wherein the detailed code generating functions generate the detailed codes, using the virtual security code, respectively (See paragraph 0088, 0104-0107).

With respect to claim 5, Lee in view of Wright and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: obtaining, by the virtual card number generation module, an identification value of the smart card during usage registration of the smart card, wherein the generating of the virtual card number as the encryption code includes:  45generating a one-time code for code conversion, using time data synchronized with the identification value; and converting the virtual card number into the encryption code by applying a conversion pattern corresponding to the one-time code for code conversion (See paragraph 0088, 0104-0107)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685